Citation Nr: 0711800	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  01-06 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent.

2.  Entitlement to an evaluation for post-traumatic stress 
disorder (PTSD) in excess of 70 percent beginning December 
28, 1999.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to December 28, 1999.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.  

This matter has previously been before the Board of Veterans' 
Appeals (BVA or Board) in September 2001 and in June 2003, on 
appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico.  On both occasions, the appeal 
was remanded for further development of the evidence and to 
ensure compliance with due process requirements under law.  

Having carefully reviewed the record, the Board finds that 
its remand directives of September 2001 and June 2003 have 
not been completed.  Because the law requires that the Board 
must ensure that the RO complies with its directives, as well 
as those of the appellate courts, the Board regretfully finds 
that it must again remand this appeal to the RO via the 
Appeals Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (Holding that compliance by the Board or 
the RO with remand directives is neither optional nor 
discretionary, and where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance).  


REMAND

The Board has not reviewed the claims with a view towards 
resolution of their merits, and presently expresses no 
opinion as to the outcome of the appeal.  However, the Board 
provides this review in order to assist the RO/AMC in its 
review and action as to the development that must be 
undertaken in order to ensure compliance with the veteran's 
due process rights.  Stegall, above.

The veteran's claim of service connection for PTSD was 
received in October 1992, and service connection for the 
disorder was granted in a June 1999 Board decision.  In an 
October 1999 rating decision, the RO assigned a 30 percent 
disability evaluation effective November 1, 1993.

In a VA Form 9 received in December 1999, the veteran stated 
that he disagreed with the assigned disability rating for 
PTSD, and stated that he should also have been granted a 
total disability rating due to individual unemployability.  

After the veteran disagreed with the 30 percent initial PTSD 
evaluation, and after the Board remanded the case to the RO 
in June 2003, the RO increased the rating from 30 to 70 
percent, effective from December 28, 1999.  However, the 
veteran did not state then or thereafter that he was 
satisfied with the disability rating assigned.  The law 
provides that in these circumstances, it is to be presumed 
that the veteran is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Therefore, consideration of the PTSD claim must now include 
consideration of whether an initial evaluation in excess of 
30 percent is warranted for the period from October 20, 1992 
to December 27, 1999 (except for the period of 100 percent 
paragraph 29 benefits from September 27, 1993 to October 31, 
1993), and whether an evaluation in excess of 70 percent is 
warranted from December 28, 1999.  

In its June 2003 Supplemental Statement of the Case to the 
veteran, the RO erroneously cited and considered the case of 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), which held 
that in a claim for an increased rating, (i.e., a non-initial 
disability rating claim), the present level of the veteran's 
disability is the primary concern.  However, because the 
appellant's disability rating claim has been in continuous 
appellate status since the original assignment of service-
connection, the evidence to be considered includes all 
evidence proffered in support of the original claim, and 
consideration must be undertaken as to whether "staged 
ratings" may appropriately be assigned as in Fenderson v. 
West, 12 Vet. App. 119 (1999).

The June 2001 Statement of the Case (SOC) indicates that the 
veteran's service-connected psychiatric disability was 
evaluated under 38 C.F.R. § 4.130.  The rating criteria that 
currently apply to mental disorders under 38 C.F.R. § 4.130 
were amended effective in November 1996; prior to November 7, 
1996, mental disorders had been evaluated under the 
provisions of 38 C.F.R. § 4.132.  

It has been held by the appellate courts that where laws or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process is 
completed, unless Congress provides otherwise, the version of 
the law most favorable to the veteran will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, because the date of 
the grant of service connection is October 20, 1992, either 
the previous or the current rating criteria may apply, 
whichever are most favorable to the veteran, for his service-
connected PTSD disability.  The veteran must be afforded 
review of the applicable rating for his PTSD disability for 
all applicable periods, under both the old and new criteria.

In June 2003, the Board remanded the case for a medical 
opinion that addressed a number of specific questions 
concerning the veteran's psychiatric condition dating back to 
1992, the issuance of notice to the veteran concerning the 
former and current versions of the regulations pertaining to 
the evaluation of psychiatric disabilities and the issuance 
of a rating decision addressing the veteran's PTSD disability 
under both the former and the current regulations.

The veteran has also appealed a June 2003 rating decision in 
which the RO granted his claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
and assigned an effective date of December 28, 1999, and the 
veteran is seeking an effective date earlier than that 
established.  

However, despite the Board remand, the veteran was never 
provided with the notice concerning the change in regulations 
for the rating of psychiatric disorders.  Nor was the veteran 
scheduled for a psychiatric examination and no retrospective 
review of the veteran's PTSD symptomatology was undertaken by 
a psychiatrist.  In addition, the RO failed to analyze the 
case in terms of staged ratings in relation to the appeal of 
an initial rating as per Fenderson v. West, 12 Vet. App. 119 
(1999).

As also specifically noted in the prior Board remands, the 
claims file does not contain any Statement of the Case (SOC) 
issued in response to the veteran's August 1970 Notice of 
Disagreement (NOD) with the RO's denial of service connection 
for tinnitus.  The Board must therefore again remand that 
issue for the issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240 (1999).  See also Stegall v. West, 11 Vet. 
App. 268 (1998) (RO is required to comply with the Board 
remand orders). 

The veteran is also in receipt of service connection for a 
right ear disorder.  However, the RO has repeatedly referred 
in various rating decisions to the veteran's service-
connected left ear disorder.  The RO must take corrective 
action in this regard.  

For these reasons, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the veteran of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should be told to submit all 
pertinent evidence regarding his claims 
that he has in his possession.

2.  The AMC/RO must advise the veteran of 
the former and current regulations 
pertaining to the rating criteria for 
evaluating his PTSD.

3.  The AMC/RO should arrange for a 
review of the veteran's records by a VA 
psychiatrist, preferably one who has not 
previously examined the claims file.  
Following the review of the complete 
record, including the private medical 
opinions of record, the veteran's medical 
records from 1992 to the present, copies 
of the pertinent criteria under 38 C.F.R. 
§§ 4.125-4.132, Diagnostic Code 9411 
(1996 & 2006) and a copy of this remand, 
the reviewer should delineate the 
severity and manifestations of the 
veteran's PTSD since 1992, including 
describing clinical findings that 
correlate with both the former and 
current versions of the pertinent 
schedular criteria.  Specifically, the 
reviewer is requested to review all 
pertinent records associated with the 
claims file, and based on this review, 
clarify the determination as to the 
veteran's social and occupational 
impairment, including whether the 
objective symptomatology and 
manifestations of the veteran's PTSD 
warranted a finding of unemployability at 
any time between October 1992 and 
December 1998.  

The reviewer should also assign an Axis V 
diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
THE AMERICAN PSYCHIATRIC ASSOCIATION: 
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS for that period, and 
explain what the assigned scores 
represent.  If possible, the reviewer 
should specify the individual periods of 
time for each GAF score, preferably 
annual, between October 1992 and December 
1998, including all significant 
variations.  The reviewer must provide a 
medical rationale for all conclusions and 
opinions.  

4.  Upon receipt of the VA psychiatrist's 
report, the AMC/RO should conduct a 
review to verify that all requested 
findings and opinions have been offered.  
If information is deemed lacking, the RO 
should refer the report to the VA 
reviewer for corrections or additions.

5.  The AMC/RO should take such 
additional development action as it deems 
proper with respect to the claims, 
including obtaining any other appropriate 
VA medical opinion(s), and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the AMC/RO 
should review and readjudicate the 
claims.  The AMC/RO should consider all 
of the evidence of record, and any 
additional evidence obtained by the 
AMC/RO pursuant to this remand.

6.  If any benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations, former and current, 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

7.  The AMC/RO should correct the 
reference to 'left' ear hearing loss and 
re-examine the veteran's claim of 
entitlement to service connection for 
tinnitus.  If no additional development 
is required, including any required 
notice prescribed by current regulations 
and caselaw, the RO should prepare an SOC 
in accordance with 38 C.F.R. § 19.29 
(2006), unless the matter is resolved by 
granting the benefit sought, or by the 
veteran's withdrawal of the NOD.  If, and 
only if, the veteran files a timely 
substantive appeal, should that issue be 
returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is hereby notified that it is his responsibility to report 
for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The Board reiterates that it is obligated by law to ensure 
that the RO complies with its directives, as well as those of 
the appellate courts.  If the appeal is returned to Board 
without compliance of the remand directives by the RO/AMC, or 
the RO otherwise having jurisdiction of the claims folder, 
another remand will likely result.   Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The appellant is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not report for the 
aforementioned examinations, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




